
	

114 HR 2105 IH: Success in the Middle Act of 2015
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2105
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2015
			Mr. Grijalva introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide grants to States to ensure that all students in the middle grades are taught an
			 academically rigorous curriculum with effective supports so that students
			 complete the middle grades prepared for success in secondary school and
			 postsecondary endeavors, to improve State and district policies and
			 programs relating to the academic achievement of students in the middle
			 grades, to develop and implement effective middle grades models for
			 struggling students, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Success in the Middle Act of 2015. 2.FindingsCongress finds the following:
 (1)International comparisons indicate that students in the United States do not start out behind students of other nations in mathematics and science, but that they fall behind by the end of the middle grades.
 (2)Approximately 64 percent of students in grade 8 read below the proficient level on the 2013 National Assessment of Educational Progress. A little over one-third of students in grade 8 in the United States, and approximately 3 percent of such students who are English language learners, can read with proficiency, according to the 2013 National Assessment on Educational Progress (referred to in this section as NAEP).
 (3)In mathematics, 35 percent of students in grade 8 show skills at or above the NAEP proficient level in 2013. However, the percentage of students in grade 4 at the NAEP proficient and above level was 42 percent. In grade 8, the gaps between the average mathematics scores of White and Black students and between White and Hispanic students were approximately as wide in 2013 as in 2009.
 (4)Combining measures of academic achievement and motivation, social engagement, and self-regulation—the behavioral domains essential for success across the school and work continuum—provides a more holistic picture of students, including their likelihood of enrolling in college following high school graduation. This information, available in middle school, allows for early identification of and intervention with students who may be less likely to complete secondary school and attend an institution of higher education.
 (5)Higher education readiness should begin in middle school. A student in grade 8 has at least a 75-percent chance of dropping out of secondary school if the student attended school less than 80 percent of the time in grade 8 and failed English or mathematics in that grade.
 (6)Middle grades students are hopeful about their future, with 93 percent believing that they will complete secondary school and 90 percent believing they will find a good job after high school graduation.
 (7)Students who do not attend school regularly, who are subjected to frequent disciplinary actions, or who fail mathematics or English have less than a 15-percent chance of graduating secondary school on time and a 20-percent chance of graduating 1 year late. Without effective interventions and proper supports, these students are at risk of subsequent failure in secondary school, or of dropping out.
 (8)Student transitions from elementary school to the middle grades and to secondary school are often complicated by poor curriculum alignment, inadequate counseling services, and unsatisfactory sharing of student performance and academic achievement data between grades.
 (9)Middle grades improvement strategies should be tailored based on a variety of performance indicators and data, so that educators can create and implement successful school improvement strategies to address the needs of the middle grades, and so that teachers can provide effective instruction and adequate assistance to meet the needs of at-risk students.
 (10)To stem a secondary school dropout rate nearly 3 times the average— (A)students with disabilities in the critical middle grades must receive appropriate academic accommodations and access to assistive technology;
 (B)high-risk behaviors in such students, such as chronic absenteeism and course failure, must be monitored; and
 (C)problem-solving skills with broad application must be taught to such students. (11)Local educational agencies and State educational agencies often do not have the capacity to provide support for school improvement strategies. Successful models do exist for turning around low-performing middle grades, and Federal support should be provided to increase the capacity to apply promising practices based on evidence from successful schools.
 3.DefinitionsIn this Act: (1)ESEA definitionsThe terms educational service agency, elementary school, local educational agency, outlying area, secondary school, and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Chronic absenteeismThe term chronic absenteeism means the percentage of individual students missing 10 percent, or more, of the days of school in a school year.
 (3)Digital literacy skillsThe term digital literacy skills has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).
 (4)Eligible entityThe term eligible entity means a partnership that includes— (A)not less than 1 eligible local educational agency; and
				(B)
 (i)an institution of higher education; (ii)an educational service agency; or
 (iii)a nonprofit organization with demonstrated expertise in high-quality middle grades intervention. (5)Eligible local educational agencyThe term eligible local educational agency means a local educational agency that serves not less than 1 eligible school.
 (6)Eligible schoolThe term eligible school means an elementary or secondary school that contains not less than 2 or more successive grades beginning with grade 5 and ending with grade 8 and for which—
 (A)a high proportion of the middle grades students attending such school will attend a secondary school with a graduation rate of less than 65 percent;
 (B)more than 25 percent of the students who finish grade 6 at such school, or the earliest middle grade level at the school, exhibit 1 or more of the key risk factors and early risk identification signs, including—
 (i)student attendance below 90 percent; (ii)a failing grade in a mathematics or reading or language arts course;
 (iii)2 failing grades in any courses; and (iv)out-of-school suspension or other evidence of at-risk behavior; or
 (C)more than 50 percent of the middle grades students attending such school do not perform at a proficient level on State student academic assessments required under section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) in mathematics or reading or language arts.
 (7)English language learnerThe term English language learner means an individual who is limited English proficient, as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (9)Middle gradesThe term middle grades means any of grades 5 through 8. (10)Principles of scientific researchThe term principles of scientific research has the meaning given the term in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021).
 (11)Scientifically valid researchThe term scientifically valid research has the meaning given the term in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021).
 (12)SecretaryThe term Secretary means the Secretary of Education. (13)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.
 (14)Student with a disabilityThe term student with a disability means a student who is a child with a disability, as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).
			IMiddle grades improvement
 101.PurposesThe purposes of this title are to— (1)ensure that middle grade students develop deep content knowledge and the ability to use knowledge to think critically, solve problems, communicate effectively, collaborate with others, and be self-directed so that they can graduate from secondary school ready for higher education and careers;
 (2)ensure that curricula and student supports for middle grades education align with the curricula and student supports provided for elementary school and secondary school grades;
 (3)provide resources to State educational agencies and local educational agencies to collaboratively develop school improvement plans in order to deliver support and technical assistance to schools serving students in the middle grades; and
 (4)increase the capacity of States and local educational agencies to develop effective, sustainable, and replicable school improvement programs and models and evidence-based or, when available, scientifically valid student interventions for implementation by schools serving students in the middle grades.
				102.Formula grants to State educational agencies for middle grades improvement
 (a)In generalFrom amounts appropriated under section 107, the Secretary shall make grants under this title for a fiscal year to each State educational agency for which the Secretary has approved an application under subsection (f) in an amount equal to the allotment determined for such agency under subsection (c) for such fiscal year.
 (b)ReservationsFrom the total amount made available to carry out this title for a fiscal year, the Secretary— (1)shall reserve not more than 1 percent for the Secretary of the Interior (on behalf of the Bureau of Indian Education) and the outlying areas for activities carried out in accordance with this section;
 (2)shall reserve 1 percent to evaluate the effectiveness of this title in achieving the purposes of this title and ensuring that results are peer-reviewed and widely disseminated, which may include hiring an outside evaluator; and
 (3)shall reserve 5 percent for technical assistance and dissemination of best practices in middle grades education to States and local educational agencies.
					(c)Amount of State allotments
 (1)In generalExcept as provided in paragraph (2), of the total amount made available to carry out this title for a fiscal year and not reserved under subsection (b), the Secretary shall allot such amount among the States in proportion to the number of children, aged 5 to 17, who reside within the State and are from families with incomes below the poverty level for the most recent fiscal year for which satisfactory data are available, compared to the number of such individuals who reside in all such States for that fiscal year, determined in accordance with section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)).
 (2)Minimum allotmentsNo State educational agency shall receive an allotment under this subsection for a fiscal year that is less than 1/2 of 1 percent of the amount made available to carry out this title for such fiscal year.
 (d)Special ruleFor any fiscal year for which the funds appropriated to carry out this title are less than $500,000,000, the Secretary is authorized to award grants to State educational agencies, on a competitive basis, rather than as allotments described in this section, to enable such agencies to award subgrants under section 104 on a competitive basis.
				(e)Reallotment
 (1)Failure to apply; application not approvedIf any State educational agency does not apply for an allotment under this title for a fiscal year, or if the application from the State educational agency is not approved, the Secretary shall reallot the amount of the State's allotment to the remaining States in accordance with this section.
 (2)Unused fundsThe Secretary may reallot any amount of an allotment to a State if the Secretary determines that the State will be unable to use such amount within 2 years of such allotment. Such reallotments shall be made on the same basis as allotments are made under subsection (c).
 (f)ApplicationIn order to receive an allotment under this title, a State educational agency shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require, including a State middle grades improvement plan described in section 103(a)(4).
 (g)Peer review and selectionThe Secretary— (1)shall establish a peer-review process to assist in the review and approval of proposed State applications;
 (2)shall appoint individuals to participate in the peer-review process who are educators and experts in identifying, evaluating, and implementing effective education programs and practices (including in the areas of teaching and learning, educational standards and assessments, school improvement, school climate, rates of suspension and expulsion, and academic and behavioral supports for middle grades students, and in addressing the needs of students with disabilities and English language learners in the middle grades), which individuals may include recognized exemplary middle grades teachers and middle grades principals who have been recognized at the State or national level for exemplary work or contributions to the field;
 (3)shall ensure that State educational agencies are given the opportunity to receive timely feedback, and to interact with peer-review panels, in person or via electronic communication, on issues that need clarification during the peer-review process;
 (4)shall approve an application submitted under this title not later than 120 days after the date of submission of the application unless the Secretary determines that the application does not meet the requirements of this title;
 (5)may not decline to approve an application from a State educational agency before— (A)offering the State educational agency an opportunity to revise the application;
 (B)providing the State educational agency with technical assistance in order to submit a successful application; and
 (C)providing an opportunity for a hearing to the State educational agency; and (6)shall direct the Inspector General of the Department of Education to—
 (A)review final determinations reached by the Secretary to approve or deny State applications; (B)analyze the consistency of the process used by peer-review panels in reviewing and recommending to the Secretary approval or denial of such State applications; and
 (C)report the findings of this review and analysis to Congress. 103.State plan; authorized activities (a)Mandatory activities (1)In generalA State educational agency that receives a grant under this title shall use the grant funds—
 (A)to prepare and implement the needs analysis and middle grades improvement plan, as described in paragraphs (3) and (4), of such agency;
 (B)to make subgrants to eligible local educational agencies or eligible entities under section 104; and
 (C)to assist eligible local educational agencies and eligible entities, when determined necessary by the State educational agency or at the request of an eligible local educational agency or eligible entity, in designing a comprehensive schoolwide improvement plan and carrying out the activities under section 104.
 (2)Funds for subgrantsA State educational agency that receives a grant under this title shall use not less than 80 percent of the grant funds to make subgrants to eligible local educational agencies or eligible entities under section 104.
					(3)Middle grades needs analysis
 (A)In generalA State educational agency that receives a grant under this title shall enter into a contract, or similar formal agreement, to work with entities such as national and regional comprehensive centers (as described in section 203 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9602)), institutions of higher education, or nonprofit organizations with demonstrated expertise in high-quality middle grades reform, to prepare a plan that analyzes how to strengthen the programs, practices, and policies of the State in supporting students in the middle grades, including the factors, such as local implementation, that influence variation in the effectiveness of such programs, practices, and policies.
 (B)Preparation of planIn preparing the plan under subparagraph (A), the State educational agency shall examine policies and practices of the State, and of local educational agencies within the State, affecting—
 (i)middle grades curriculum instruction and assessment; (ii)education accountability and data systems;
 (iii)teacher preparation, quality, experience, and equitable distribution; (iv)interventions that support learning in school, including personal academic plans;
 (v)student engagement activities; (vi)in-school and out-of-school suspensions;
 (vii)family and community engagement in education; and (viii)student and academic support services, such as effective school library programs and school counseling on the transition to secondary school and planning for entry into postsecondary education and the workforce.
							(4)Middle grades improvement plan
 (A)In generalA State educational agency that receives a grant under this title shall develop a middle grades improvement plan that—
 (i)shall be a statewide plan to improve student academic achievement in the middle grades, based on the needs analysis described in paragraph (3); and
 (ii)describes what students are required to know and do to successfully— (I)complete the middle grades;
 (II)develop the competencies of— (aa)the ability to acquire and use deep content knowledge to solve problems;
 (bb)critical thinking; (cc)effective communication;
 (dd)self-direction; and (ee)the ability to collaborate; and
 (III)make a successful transition to academically rigorous secondary school coursework that prepares students to graduate from secondary school ready for higher education and a career.
 (B)Plan componentsA middle grades improvement plan described in subparagraph (A) shall also describe how the State educational agency will do each of the following:
							(i)
 (I)Ensure that the curricula and assessments for middle grades education are aligned with secondary school curricula and assessments and prepare students to take challenging secondary school courses and successfully engage in postsecondary education.
 (II)Ensure coordination, where applicable, with the activities carried out through grants under section 6201(c)(1) of the America COMPETES Act (20 U.S.C. 9871) for alignment of P–16 education, as defined in section 6201(b) of such Act.
 (III)Ensure that the transition from elementary school to the middle grades is supported through programs that promote successful social, emotional, and cognitive development.
 (ii)Ensure that professional development is provided to school leaders, teachers, and other school personnel in—
 (I)addressing the needs of diverse learners, including students with disabilities and English language learners;
 (II)using challenging and relevant research-based best practices and curricula; (III)using data to inform instruction; and
 (IV)increasing student engagement and social and emotional learning competencies. (iii)Identify and disseminate information on effective schools and instructional strategies for middle grades students based on high-quality research.
 (iv)Include specific provisions for students most at risk of not graduating from secondary school, including English language learners, students with disabilities, and low-income students.
 (v)Provide technical assistance to eligible entities to develop and implement their early warning indicator and intervention systems, as described in section 104(d)(2)(D).
 (vi)Define a set of comprehensive school performance indicators that shall be used, in addition to the indicators used to determine adequate yearly progress (as defined in section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C))), to evaluate school performance and guide the school improvement process, such as—
 (I)student attendance and chronic absenteeism; (II)earned on-time promotion rates from grade to grade;
 (III)percentage of students failing a mathematics, reading or language arts, or science course, or failing 2 or more of any courses;
 (IV)teacher preparation, experience, effectiveness, and attendance measures; (V)in-school and out-of-school suspension or other measurable evidence of at-risk behavior, including any disparities in rates among groups described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
 (VI)data collected by the Civil Rights Data Collection survey conducted by the Office of Civil Rights of the Department of Education; and
 (VII)additional indicators proposed by the State educational agency, and approved by the Secretary pursuant to the peer-review process described in section 102(g).
 (vii)Ensure that such plan is coordinated with State activities to turn around other schools in need of improvement, including State activities to improve secondary schools and elementary schools.
 (viii)Ensure that such plan includes specific provisions to improve family and community engagement in education in the middle grades.
 (b)Permissible activitiesA State educational agency that receives a grant under this title may use the grant funds to— (1)develop and encourage collaborations among researchers at institutions of higher education, State educational agencies, educational service agencies, local educational agencies, and nonprofit organizations with demonstrated expertise in high-quality middle grades interventions, to expand the use of effective practices in the middle grades and to improve middle grades education;
 (2)support local educational agencies in implementing effective middle grades practices, models, and programs that—
 (A)are evidence-based or, when available, scientifically valid; and (B)lead to improved student academic achievement;
 (3)support collaborative communities of middle grades teachers, administrators, school librarians, and researchers in creating and sustaining informational databases to disseminate results from rigorous research on effective practices and programs for middle grades education; and
 (4)increase middle grades student and academic support services, such as effective school library programs and school counseling on the transition to secondary school, such as summer bridge programs and student mentors, and planning for entry into postsecondary education and the workforce.
					104.Competitive subgrants to improve low-performing middle grades
 (a)In generalA State educational agency that receives a grant under this title shall make competitive subgrants to eligible local educational agencies and eligible entities to enable the eligible local educational agencies and eligible entities to improve low-performing middle grades in schools served by the agencies or entities.
 (b)PrioritiesIn making subgrants under subsection (a), a State educational agency shall give priority to eligible local educational agencies or eligible entities based on—
 (1)the respective populations of children described in section 102(c)(1) served by the eligible local educational agencies that are participating in the subgrant application process; and
 (2)the respective populations of children served by the participating eligible local educational agencies who attend eligible schools.
 (c)ApplicationAn eligible local educational agency or eligible entity that desires to receive a subgrant under subsection (a) shall submit an application to the State educational agency at such time, in such manner, and accompanied by such information as the State educational agency may reasonably require, including—
 (1)a comprehensive schoolwide improvement plan described in subsection (d); (2)a description of how activities described in such plan will be coordinated with activities specified in plans for schoolwide programs under section 1114 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314) and school improvement plans required under section 1116(b)(3) of such Act (20 U.S.C. 6316(b)(3)); and
 (3)a description of how activities described in such plan will be complementary to, and coordinated with, school improvement activities for elementary schools and secondary schools in need of improvement that serve the same students within the participating local educational agency.
 (d)Comprehensive schoolwide improvement planAn eligible local educational agency or eligible entity that desires to receive a subgrant under subsection (a) shall develop a comprehensive schoolwide improvement plan for the middle grades that shall—
 (1)include the information described in subsection (c)(2); (2)describe how the eligible local educational agency or eligible entity will—
 (A)identify eligible schools; (B)ensure that funds go to the highest priority eligible schools first, based on the eligible schools' populations of children described in section 102(c)(1);
 (C)use funds to close achievement gaps and improve the academic achievement of all students, including English language learners and students with disabilities, in eligible schools;
 (D)implement an early warning indicator and intervention system to alert schools when students begin to exhibit outcomes or behaviors that indicate the student is at increased risk for low academic achievement or is unlikely to progress to secondary school graduation, and to create a system of evidence-based interventions to be used by schools to effectively intervene, by—
 (i)identifying and analyzing, such as through the use of longitudinal data of past cohorts of students, the academic and behavioral indicators in the middle grades that most reliably predict dropping out of secondary school, such as attendance, chronic absenteeism, behavior measures (including suspensions, officer referrals, or conduct marks), academic performance in core courses, and earned on-time promotion from grade-to-grade;
 (ii)analyzing student progress and performance on the indicators identified under clause (i) to guide decisionmaking;
 (iii)analyzing academic indicators to determine whether students are on track to graduate on time, and developing appropriate evidence-based intervention; and
 (iv)identifying or developing a mechanism for regularly collecting and reporting— (I)student-level data on the indicators identified under clause (i);
 (II)student-level progress and performance, as described in clause (ii); (III)student-level data on the indicators described in clause (iii); and
 (IV)information about the impact of interventions on student outcomes and progress; (E)increase academic rigor and foster student engagement to ensure students are entering secondary school prepared for success in a rigorous college- and career-ready curriculum, including a description of how such readiness will be measured;
 (F)implement a systemic transition plan for all students and encourage collaboration among elementary grades, middle grades, and secondary school grades to support the successful transition between grades;
 (G)increase community and family engagement in education in the middle grades to support student success; and
 (H)provide evidence that the strategies, programs, supports, and instructional practices proposed under the schoolwide improvement plan are new and have not been implemented before by the eligible local educational agency or eligible entity; and
 (3)provide evidence of an ongoing commitment to sustain the plan for a period of not less than 4 years.
 (e)Review and selection of subgrantsIn making subgrants under subsection (a), the State educational agency shall— (1)establish a peer-review process to assist in the review and approval of applications under subsection (c); and
 (2)appoint individuals to participate in the peer-review process who are educators and experts in identifying, evaluating, and implementing effective education programs and practices, including—
 (A)experts— (i)in areas of teaching and learning, educational standards and assessments, and school improvement;
 (ii)in addressing the needs of students with disabilities and English language learners in the middle grades; and
 (iii)in the academic and behavioral supports for middle grades students; and (B)recognized exemplary middle grades teachers and principals who have been recognized at the State or national level for exemplary work or contributions to the field.
 (f)Revision of subgrantsIf a State educational agency, using the peer-review process described in subsection (e), determines that an application for a grant under subsection (a) does not meet the requirements of this title, the State educational agency shall notify the eligible local educational agency or eligible entity of such determination and the reasons for such determination, and offer—
 (1)the eligible local educational agency or eligible entity an opportunity to revise and resubmit the application; and
 (2)technical assistance to the eligible local educational agency or eligible entity, by the State educational agency or a nonprofit organization with demonstrated expertise in high-quality middle grades interventions, to revise the application.
 (g)Mandatory uses of fundsAn eligible local educational agency or eligible entity that receives a subgrant under subsection (a) shall carry out the following:
 (1)Align the curricula for grades kindergarten through 12 for schools within the local educational agency to improve transitions from elementary grades to middle grades to secondary school grades.
 (2)In each eligible school served by the eligible local educational agency receiving or participating in the subgrant:
 (A)Align the curricula for all grade levels within eligible schools to improve grade to grade transitions.
 (B)Implement evidence-based or, when available, scientifically valid instructional strategies, programs, and learning environments that meet the needs of all students and ensure that school leaders and teachers receive professional development on the use of these strategies.
 (C)Ensure that school leaders, teachers, pupil service personnel, school librarians, and other school staff understand the developmental stages of adolescents in the middle grades and how to deal with those stages appropriately in an educational setting.
 (D)Implement organizational practices and school schedules that allow for effective leadership, collaborative staff participation, professional development, effective teacher instructional teaming, and parent and community involvement.
 (E)Create a more personalized and engaging learning environment for middle grades students by developing a personal academic plan for each student and assigning not less than 1 adult who has received the appropriate training to monitor, evaluate, and support the progress of each individual student attending the eligible school.
 (F)Provide all students, and the students' families, with information about, and assistance with, the requirements for secondary school graduation, admission to an institution of higher education, and career success.
 (G)Utilize data from an early warning indicator and intervention system described in subsection (d)(2)(D) to identify struggling students and assist the students as the students transition from elementary school to middle grades to secondary school.
 (H)Implement academic supports, such as effective school library programs, and effective and coordinated additional assistance programs to ensure that students have a strong foundation in reading, writing, mathematics, and science skills.
 (I)Implement evidence-based or, when available, scientifically valid schoolwide programs and targeted supports to promote positive academic outcomes, such as increased attendance rates, decreased chronic absenteeism, and the promotion of physical, personal, and social development.
 (J)Develop and use effective formative assessments to inform instruction. (K)Provide integrated student support services, such as access to health and mental health care, to address the comprehensive needs of students attending eligible schools.
 (h)Permissible uses of fundsAn eligible local educational agency or eligible entity that receives a subgrant under subsection (a) may use the subgrant funds to carry out the following:
 (1)Implement extended learning opportunities in core academic areas, including more instructional time in literacy, mathematics, science, history, and civics in addition to opportunities for language instruction and understanding other cultures and the arts.
 (2)Provide evidence-based professional development activities with specific benchmarks to enable teachers and other school staff to appropriately monitor academic and behavioral progress of, and modify curricula and implement accommodations and assistive technology services for, students with disabilities, consistent with the students' individualized education programs under section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)).
 (3)Employ and use instructional coaches, including literacy, mathematics, and English language learner coaches.
 (4)Provide professional development for content-area teachers and school librarians on working effectively with English language learners and students with disabilities, as well as professional development for English as a second language educators, bilingual educators, and special education personnel.
 (5)Provide professional development in areas that support improving school climate and increasing student engagement such as culturally responsive pedagogy, restorative justice programs, social and emotional learning, Response to Intervention, and positive behavior intervention support.
 (6)Encourage and facilitate the sharing of data among elementary grades, middle grades, secondary school grades, institutions of higher education, and other postsecondary educational institutions.
 (7)Create collaborative study groups composed of principals or middle grades teachers, or both, among eligible schools within the eligible local educational agency receiving or participating in the subgrant, or between such eligible local educational agency and another local educational agency, with a focus on developing and sharing methods to increase student learning and academic achievement.
 (8)Ensure students are prepared to enter secondary school by linking secondary school attendance, retention, and achievement to the accountability system of each middle school that feeds into the secondary school.
					(i)Planning subgrants
 (1)In generalIn addition to the subgrants described in subsection (a), a State educational agency may (without regard to the preceding provisions of this section) make planning subgrants, and provide technical assistance, to eligible local educational agencies and eligible entities that have not received a subgrant under subsection (a) to assist the local educational agencies and eligible entities in meeting the requirements of subsections (c) and (d).
 (2)Amount and durationEach subgrant under this subsection shall be in an amount of not more than $100,000 and shall be for a period of not more than 1 year in duration.
					105.Duration of grants; supplement not supplant
				(a)Duration of grants
 (1)In generalExcept as provided in paragraph (2), grants under this title and subgrants under section 104(a) may not exceed 3 years in duration.
					(2)Renewals
 (A)In generalGrants under this title and subgrants under section 104(a) may be renewed in 2-year increments. (B)ConditionsIn order to be eligible to have a grant or subgrant renewed under this paragraph, the grant or subgrant recipient shall demonstrate, to the satisfaction of the granting entity, that—
 (i)the recipient has complied with the terms of the grant or subgrant, including by undertaking all required activities; and
 (ii)during the period of the grant or subgrant, there has been significant progress in— (I)student academic achievement, as measured by the annual measurable objectives established pursuant to section 1111(b)(2)(C)(v) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)); and
 (II)other key risk factors such as attendance, chronic absenteeism, and on-time promotion. (b)Federal funds To supplement, not supplant, non-Federal funds (1)In generalA State educational agency, eligible local educational agency, or eligible entity shall use Federal funds received under this title only to supplement the funds that would, in the absence of such Federal funds, be made available from non-Federal sources for the education of students participating in programs assisted under this title, and not to supplant such funds.
 (2)Special ruleNothing in this title shall be construed to authorize an officer, employee, or contractor of the Federal Government to mandate, direct, limit, or control a State, local educational agency, or school's specific instructional content, academic achievement standards and assessments, curriculum, or program of instruction.
					106.Evaluation and reporting
 (a)EvaluationNot later than 180 days after the date of enactment of this Act, and annually thereafter for the period of the grant, each State educational agency receiving a grant under this title shall—
 (1)conduct an evaluation of the State's progress regarding the impact of the changes made to the policies and practices of the State in accordance with this title, including—
 (A)a description of the specific changes made, or in the process of being made, to policies and practices as a result of the grant;
 (B)a discussion of any barriers hindering the identified changes in policies and practices, and implementation strategies to overcome such barriers;
 (C)evidence of the impact of changes to policies and practices on behavior and actions at the local educational agency and school level; and
 (D)evidence of the impact of the changes to State and local policies and practices on improving measurable learning gains by middle grades students;
 (2)use the results of the evaluation conducted under paragraph (1) to adjust the policies and practices of the State as necessary to achieve the purposes of this title; and
 (3)submit the results of the evaluation to the Secretary. (b)AvailabilityThe Secretary shall make the results of each State educational agency's evaluation under subsection (a) available to other States and local educational agencies.
 (c)Local educational agency reportingOn an annual basis, each eligible local educational agency and eligible entity receiving a subgrant under section 104(a) shall report to the State educational agency and to the public on—
 (1)the performance on the school performance indicators (as described in section 103(a)(4)(B)(vi)) for each eligible school served by the eligible local educational agency or eligible entity, in the aggregate and disaggregated by the groups described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)); and
 (2)the use of funds by the eligible local educational agency or eligible entity and each such school. (d)State educational agency reportingOn an annual basis, each State educational agency receiving grant funds under this title shall report to the Secretary and to the public on—
 (1)the performance of eligible schools in the State, based on the school performance indicators described in section 103(a)(4)(B)(vi), in the aggregate and disaggregated by the groups described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)); and
 (2)the use of such funds by each eligible school, eligible entity, and eligible local educational agency in the State receiving such funds.
 (e)Report to CongressEvery 2 years, the Secretary shall report to the public and to Congress— (1)a summary of the State educational agency reports under subsection (d); and
 (2)the use of funds by each State educational agency under this title. 107.Authorization of appropriationsThere are authorized to be appropriated to carry out this title—
 (1)$500,000,000 for fiscal year 2016; (2)$525,000,000 for fiscal year 2017;
 (3)$550,000,000 for fiscal year 2018; (4)$600,000,000 for fiscal year 2019; and
 (5)$650,000,000 for fiscal year 2020. IIResearch recommendations 201.PurposeThe purpose of this title is to facilitate the generation, dissemination, and application of research needed to identify and implement effective practices that lead to continual student learning and high academic achievement in the middle grades.
			202.Research recommendations
				(a)Study on promising practices
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall enter into a contract with the National Academies to study and identify promising practices for the improvement of middle grades education.
 (2)Content of studyThe study described in paragraph (1) shall identify promising practices currently being implemented for the improvement of middle grades education. The study shall be conducted in an open and transparent way that provides interim information to the public about criteria being used to identify—
 (A)such promising practices; (B)the practices that are being considered; and
 (C)the kind of evidence needed to document effectiveness. (3)ReportThe contract entered into pursuant to this subsection shall require that the National Academies submit to the Secretary, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and the Workforce of the House of Representatives a final report regarding the study conducted under this subsection not later than 1 year after the date of the commencement of the contract.
 (4)PublicationThe Secretary shall make public and post on the website of the Department of Education the findings of the study conducted under this subsection.
					(b)Synthesis study of effective teaching and learning in middle grades
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall enter into a contract with the National Academies to review existing research on middle grades education, and on factors that might lead to increased effectiveness and enhanced innovation in middle grades education.
 (2)Content of studyThe study described in paragraph (1) shall review research on education programs, practices, and policies and research on the cognitive, social, and emotional development of children in the middle grades age range, in order to provide an enriched understanding of the factors that might lead to the development of innovative and effective middle grades programs, practices, and policies. The study shall focus on—
 (A)the areas of curriculum, instruction, and assessment (including additional supports for students who are below grade level in reading, writing, mathematics, and science, and the identification of students with disabilities) to better prepare all students for subsequent success in secondary school, postsecondary education, and cognitively challenging employment;
 (B)the quality of (including experience, certification, and demonstrated effectiveness), and supports for, the teacher workforce;
 (C)aspects of student behavioral and social development, and of social interactions within schools that affect the learning of academic content;
 (D)the ways in which schools and local educational agencies are organized and operated that may be linked to student outcomes;
 (E)how development and use of early warning indicator and intervention systems can reduce risk factors for dropping out of school and low academic achievement; and
 (F)identification of areas where further research and evaluation may be needed on these topics to further the development of effective middle grades practices.
 (3)ReportThe contract entered into pursuant to this subsection shall require that the National Academies submit to the Secretary, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and the Workforce of the House of Representatives a final report regarding the study conducted under this subsection not later than 2 years after the date of commencement of the contract.
 (4)PublicationThe Secretary shall make public and post on the website of the Department of Education the findings of the study conducted under this subsection.
 (c)Other activitiesThe Secretary shall carry out each of the following: (1)Create a national clearinghouse, in coordination with entities such as the What Works Clearinghouse of the Institute of Education Sciences, for research in best practices in the middle grades and in the approaches that successfully take those best practices to scale in schools and local educational agencies.
 (2)Create a national middle grades database accessible to educational researchers, practitioners, and policymakers that identifies factors at the school, classroom, and system level that facilitate or impede student academic achievement in the middle grades.
 (3)Require the Institute of Education Sciences to develop a strand of field-initiated and scientifically valid research designed to enhance performance of schools serving middle grades students, and of middle grades students who are most at risk of educational failure, which may be coordinated with the regional educational laboratories established under section 174 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9564), institutions of higher education, agencies recognized for their research work that has been published in peer-reviewed journals, and organizations that have such regional educational laboratories. Such research shall target specific issues such as—
 (A)effective practices for instruction and assessment in mathematics, science, technology, and literacy;
 (B)effective practices for developing in students the competencies of— (i)the ability to acquire and use deep content knowledge to solve problems;
 (ii)critical thinking; (iii)effective communication;
 (iv)self-direction; and (v)the ability to collaborate;
 (C)academic interventions for adolescent English language learners; (D)school improvement programs and strategies for closing the academic achievement gap between the different groups described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)), and for decreasing rates of suspension and expulsion;
 (E)evidence-based or, when available, scientifically valid professional development planning targeted to improve pedagogy and student academic achievement and student engagement;
 (F)the effects of increased learning or extended school time in the middle grades; and (G)the effects of decreased class size or increased instructional and support staff.
 (4)Strengthen the work of the existing national research and development centers under section 133(c) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9533(c)), as of the date of enactment of this Act, by adding an educational research and development center dedicated to addressing—
 (A)curricular, instructional, and assessment issues pertinent to the middle grades (such as mathematics, science, technological fluency, and the needs of English language learners and students with disabilities);
 (B)comprehensive reforms for low-performing middle grades; and (C)other topics pertinent to improving the academic achievement of middle grades students.
 (5)Provide grants to nonprofit organizations, for-profit organizations, institutions of higher education, and others to partner with State educational agencies and local educational agencies to develop, adapt, or replicate effective models for turning around low-performing schools serving middle grades students.
					203.Authorization of appropriations; reservations
 (a)AuthorizationThere are authorized to be appropriated to carry out this title $100,000,000 for fiscal year 2016 and such sums as may be necessary for each of the 5 succeeding fiscal years.
 (b)ReservationsFrom the total amount made available to carry out this title for a fiscal year, the Secretary shall reserve—
 (1)2.5 percent for the studies described in subsections (a) and (b) of section 202; (2)5 percent for the clearinghouse described in section 202(c)(1);
 (3)5 percent for the database described in section 202(c)(2); (4)42.5 percent for the activities described in section 202(c)(3);
 (5)15 percent for the activities described in section 202(c)(4); and (6)30 percent for the activities described in section 202(c)(5).
					
